Citation Nr: 1441359	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder bipolar type, obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The appellant served on active duty for training from March 1964 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2011, the appellant testified at a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In February 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the February 2012 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The appellant was not disabled due to an acquired psychiatric disorder, to include schizoaffective disorder bipolar type, obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling, during the period of active duty for training and the current psychiatric disorders were not incurred in or aggravated by the period of active duty for training and are not related to injury or disease incurred or aggravated in line of duty during active duty for training. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include schizoaffective disorder bipolar type, obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling ability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided notice to the appellant in March 2008, prior to the initial adjudication of the claim in December 2008.  The appellant was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the appellant 's respective duties for obtaining evidence.  The March 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the appellant 's claim.  

VA satisfied its duty to assist the appellant in the development of the claim of service connection for an acquired psychiatric disorder.  VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence associated with the claims file include the appellant's service treatment records, private treatment records, Social Security Administration (SSA) records (pursuant to the February 2012 Board Remand), and lay statements.  Stegall, 11 Vet. App. at 268.  

The appellant was afforded a VA psychiatric examination in April 2012 pursuant to the February 2012 Board Remand.  Stegall at 268.  The April 2012 VA examiner reviewed the appellant's claims file and interviewed the appellant to discuss medical history and complaints regarding the psychiatric conditions.  The VA examiner also observed the appellant in a clinical setting and provided diagnoses, observations, and all required opinions, along with supporting rationale.  Accordingly, the Board finds that the April 2012 VA examination is adequate and no further medical examination or medical opinion is needed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (if VA provides a claimant with an examination in a service connection claim, the examination must be adequate).  

As such, the RO has provided assistance to the appellant as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the August 2011 Board videoconference hearing, the appellant was assisted by a representative.  The undersigned Acting VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  See the Board Hearing Transcript, pages 10 to 16.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error provided in notice during the appellant's hearing constitutes harmless error.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

As the appellant did not have active service for 90 days or more during a period of war, the presumption of service connection for VA-defined chronic diseases, including schizophrenia (as psychoses), that manifest to a degree of 10 percent or more within one year from the date of separation from service does not apply.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With regard to the appellant's service, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with such enlistment.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In order to establish veteran status with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2002) and 38 U.S.C.A. § 1153 (West 2002), and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206 -07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).

Moreover, when a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B) (West 2002)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder by the period of active duty for training.  See id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2002).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation.  See Smith at 48.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Service Connection for an Acquired Psychiatric Disorder

The Board has reviewed all of the evidence in the appellant's claims file located in the Virtual VA system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant contends that the acquired psychiatric disability originated in service.  Specifically, he contends that he had symptoms of a psychiatric disability in service and soon after service discharge, he was hospitalized and diagnosed with multiple psychiatric disorders, to include schizoaffective disorder.

After a review of all the evidence of record, lay and medical, the Board first finds the appellant has a current disability of an acquired psychiatric disorder.  With regard to the requirement of a current disability, in the April 2012 VA psychiatric examination report, multiple psychiatric disabilities were diagnosed including schizoaffective disorder bipolar type, obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling.

The appellant's service treatment records do not reveal any treatment for any psychiatric disorder while he was on ACDUTRA, and as noted above, presumptive service connection does not apply to Reserve service for which veteran status is not established.  The appellant has not met his burden of showing that the acquired psychiatric disorders were caused or aggravated by any period of ACDUTRA, and the credible evidence does not otherwise show that acquired psychiatric disorders first manifested during or were caused or aggravated by any period of ACDUTRA.

The appellant was examined for service entrance in November 1963.  At that time, he reported no history of depression, excessive worry, or frequent trouble sleeping.  On psychiatric examination, he was found to be clinically normal.  The appellant 's July 1964 release from active duty (REFRAD) examination reflected the same clinical findings.  At that time, while the appellant reported no history of depression, excessive worry, or frequent trouble sleeping, he did report having nervous trouble and palpation or pounding of the heart.  Regardless, the appellant demonstrated normal psychiatric findings upon clinical evaluation.

There is no mention of other psychiatric symptoms and the appellant's acquired psychiatric disorders have not otherwise been associated with the nervous trouble and palpation or pounding of the heart in service by competent evidence.  The appellant, who has argued that the acquired psychiatric disorders had onset in service does not have a medical background or medical expertise in the area of psychiatric disorders, and is thus considered a lay person in the field of medicine.  See Layno at 469-71.  Accordingly, the mere assertion that the history of nervous trouble and palpation or pounding of the heart was related to the subsequent development of the acquired psychiatric disorders or was a manifestation of acquired psychiatric disorders at the time is not competent, as this is a medical determination that is too complex to be made based on lay observation alone.  See id.; see also Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Indeed, the VA examiner's opinion, which will be discussed in more detail below, did not indicate that the appellant's nervous trouble and palpation or pounding of the heart were signs of an acquired psychiatric disorder, thus outweighing the statements by the Veteran.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The post-service treatment records uniformly show that the appellant's psychiatric symptoms began some time after ACDUTRA, and that he was first treated for such symptoms in 1967.  In a May 1992 hospital admission report, the appellant stated that his first complaints began in 1965 when he was admitted to the University Hospital.  There, in 1965, after service separation, schizoaffective disorder was diagnosed and he was treated with Thorazine and Stelazine.  The appellant also reported that the first oddity in his behavior in 1965 was a sudden fear of entering rooms that other people were in.  A May 2008 Summary Note from the appellant's private treating physician indicated the appellant's complaints of being withdrawn and hostile in 1966 (over a year after service discharge).  It also noted that the appellant's first psychiatric hospitalization was in 1967 when schizoaffective disorder was diagnosed.  Remaining post-service treatment records reveal ongoing psychiatric treatment.

Thus, private medical evidence contains diagnoses of acquired psychiatric disorders, thereby satisfying the first element of the appellant 's service connection claim.  While it is the appellant's contention that he experienced nervous trouble and palpation or pounding of the heart in service, there is no indication that these complaints are due to a psychosis such as schizophrenia or any other acquired psychiatric disorder, and there is no competent evidence connecting these complaints with his current diagnoses of schizoaffective disorder bipolar type, obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling.  Because he did not have active service for ninety days or more, the presumption of service connection for chronic diseases under 38 C.F.R. § 3.307(a) does not apply, and thus service connection may not be established merely on the basis that schizoaffective disorder bipolar type, may have manifested within one year of service separation.  Thus, even if he exhibited symptoms of schizoaffective disorder bipolar type in the first year after service, this would not by itself show the necessary in-service disease, injury, or event required to establish service connection.  See Shedden, 381 F.3d at 1166-67.

In April 2012, the appellant underwent a VA psychiatric examination.  After a comprehensive psychiatric evaluation of the appellant, and a review of the claims file, the VA examiner opined that the appellant's schizoaffective disorder is not caused by, or a result of, his service.  The VA examiner also opined that the schizoaffective disorder has not been aggravated during service beyond the natural progression of the disease.  She explained that the appellant admits to being paranoid about the other people in his squad and not sleeping well during that time; however, he was able to function quite well as a squad leader despite those feelings.  Even after the appellant separated from service, the VA examiner noted that he continued to function relatively well and attend college for a few years, most likely without treatment until he was first hospitalized in 1967.  She indicated that she could not find a correlation between the appellant's progression of his schizoaffective disorder and his service experience.  Since the appellant was able to function relatively well for years without treatment after service, the VA examiner concluded that his psychiatric condition was not affected by the six months of service.

As to the obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling, the VA examiner opined that they are not caused by, or a result of the appellant's service.  She explained that the appellant did not report having symptoms of obsessive compulsive disorder or problems with gambling during service.  The VA examiner also indicated that substance abuse is often a comorbid condition in patients with schizoaffective disorder, and that dementia was of more recent onset.  She concluded that she could find no correlation between the appellant's obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling, and his service.

The Board has considered the implicit contentions of the appellant asserting a relationship between the appellant's acquired psychiatric disorders and his service. However, as discussed above, as a lay person, the appellant does not have the training or expertise to render a competent opinion as to whether the current psychiatric disorders were caused or aggravated by the stress of service as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno at 469- 71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the appellant's opinions by themselves cannot support the claim.  See id.  Moreover, they are outweighed by the findings to the contrary by the VA psychiatrist who rendered the April 2012 opinion, as she is a mental health professional who considered these statements and the pertinent evidence of record, and found against such a relationship.  See King, 700 F.3d 1339, at 1345 (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden at 1481 (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

As for the appellant's complaints of consistent psychiatric symptoms since service, the Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a veteran's lay evidence.  Id.  While the Board does not doubt the sincerity of the appellant's current recollections that he has experienced symptoms analogous to the current psychiatric disabilities since service, as discussed previously, the appellant's service treatment records during his period of active service, were clear for any findings, notations, complaints, treatment or diagnosis of a psychiatric disability, with the exception of nervous trouble and palpation or pounding of the heart, which, as discussed, was not attributed to a psychiatric disorder.  Indeed, the appellant was first seen with symptoms of a psychiatric disorder in 1967, almost three years after his period of ACDUTRA, and the record is clear for any clinical evidence to support any claim of in-service manifestations of an acquired psychiatric disorder with persistent symptoms thereafter.  In any event, in the absence of any objective evidence to support his complaints of consistent psychiatric symptoms in the years since service, the initial demonstration of the disability at issue three years after service is too remote from service to be reasonably related to service and diminishes the reliability of the appellant's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  In fact, in statements made during the course of post-service psychiatric treatment, the appellant himself reported that he did not have psychiatric symptoms until a year after service in 1965, at the earliest.

In consideration of the foregoing, the Board finds that the weight of the evidence, lay and medical, is against the claim of service connection for an acquired psychiatric disorder, to include schizoaffective disorder bipolar type, obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling, and the appeal must be denied.  Because the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability to include schizoaffective disorder bipolar type, obsessive compulsive disorder, dementia, alcohol abuse, and pathological gambling is denied.



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


